Title: [August 1781]
From: Washington, George
To: 




1st. By this date all my Boats were ready—viz.—One hundred New ones at Albany (constructed under the direction of Genel. Schuyler) and the like number at Wappings Creek by the Qr. Mr. Genl.; besides old ones which have been repaired. My heavy ordnance & Stores from the Eastward had also come on to the North Rivr. and every thing would have been in perfect readiness to commense the operation against New York, if the States had furnished their quotas of men agreeably to my requisitions but so far have they been from complying with these that of the first, not more than half the number asked of them have joined the Army; and of 6200 of the latter pointedly & timously called for to be with the Army by the 15th. of last Month, only 176 had arrived from Connecticut, independant of abt. 300 State Troops under the Command of Genl. Waterbury, which had been on the lines before we took the field, & two Companies of York levies (abt. 80 Men) under similar circumstances.
Thus circumstanced, and having little more than general assurances

of getting the succours called for and energetic Laws & resolves or Laws & resolves energetically executed, to depend upon—with little appearance of their fulfillment, I could scarce see a ground upon wch. to continue my preparations against New York—especially as there was much reason to believe that part (at least) of the Troops in Virginia were recalled to reinforce New York and therefore I turned my views more seriously (than I had before done) to an operation to the Southward and, in consequence, sent to make enquiry, indirectly, of the principal Merchants to the Eastward what number, & in what time, Transports could be provided to convey a force to the Southward if it should be found necessary to change our plan & similar application was made in a direct way to Mr. Morris (Financier) to discover what number cd. be had by the 20th. of this Month at Philadelphia or in Chesapeak bay. At the sametime General Knox was requested to turn his thoughts to this business and make every necessary arrangement for it in his own Mind—estimating the ordnance & Stores which would be wanting & how many of them could be obtained without a transport of them from the North River. Measures were also taken to deposit the Salt provisions in such places as to be Water born. More than these, while there remained a hope of Count de Grasses bringing a land force with him, & that the States might yet put us in circumstances to prosecute the original plan could not be done without unfolding matters too plainly to the enemy & enabling them thereby to Counteract our Schemes.


   
   GW to Robert Morris, 2 Aug. 1781 (DLC:GW).


 


4th. Fresh representations of the defenceless State of the Northern frontier, for want of the Militia so long called for and expected from Massachusetts bay; accompanied by a strong expression of the fears of the People that they should be under the necessity of abandoning that part of the Country & an application that the Second York Regiment (Courtlandts)  at least should be left for their protection induced me to send Major Genl. Lincoln (whose influence in his own State was great) into the Counties of Berkshire & Hampshire to enquire into the causes of these delays & to hasten on the Militia. I wrote at the same time to the Governor of this State consenting to suffer the 4 Companies of Courtlandts Regiment (now at Albany) to remain in that Quarter till the Militia did come in, but observed that if the States instead of filling their Battalions & sending forth their

Militia were to be calling upon, & expecting me to dissipate the sml. operating force under my command for local defences that all offensive operations must be relinquished and we must content ourselves (in case of compliance) to spend an inactive and injurious Campaign which might—at this critical moment—be ruinous to the common cause of America.


   
   Col. Philip Van Cortlandt (1749–1831) commanded the 2d New York Regiment from Nov. 1776 to the end of the war.



   
   Brig. Gen. James Clinton wrote to GW on 30 July and Gov. George Clinton on 1 Aug. 1781; both men enclosed letters from other officers complaining of the precarious state of the northern frontier (DLC:GW). GW’s letter to George Clinton, 5 Aug. 1781, is in N: Clinton Papers. For GW’s problems with the militia from these counties, see the entries for 25 June, 30 July 1781.


 


6th. Reconnoitred the Roads and Country between the North River and the Brunxs from the Camp to Philip’s and Valentines Hill and found the ground every where strong—the Hills 4 in Number running parallel to each other with deep ravines between them—occasioned by the Saw Mill river—the Sprain branch and another more Easterly. These hills have very few interstices or Breaks in them, but are more prominent in some places than others. The Saw mill River, & the Strain branch occasion an entire seperation of the hills above Philips’s from those below commonly called Valentines hills. A strong position might be taken with the Saw Mill (by the Widow Babcocks)  in Front, & on the left flank and the No. River on the right Flank and this position may be extended from the Saw Mill river over the sprain Branch.
A Letter from the Marqs. de la Fayette of the 26th. Ulto. gives the following acct.—That the two Battalions of light Infantry—Queens Rangers—the Guards & one or two other Regiments had Embarked at Portsmouth & fallen down to Hampton Rd. in 49 Transports—that he supposed this body of Troops could not consist of less than 2000 Men—That Chesapeak bay & Potomack River were spoken of as the destination of this detachment—but he was of opinion that it was intended as a reinforcement to New York. Horses were laid for the speedy communication of Intelligence and an officer was to be sent with the acct. of the Fleets Sailing.

   
   
   The Philipse manor house was at Yonkers, Westchester County. At this time it was owned by the third lord of the manor, Frederick Philipse (c.1719–1785).



   
   Widow of Rev. Luke Babcock, a Loyalist minister, Mrs. Babcock lived in Babcock’s House, the parsonage of St. John’s Episcopal Church in Westchester

(see SHONNARDFrederic Shonnard and W. W. Spooner. History of Westchester County, New York: From Its Earliest Settlement to the Year 1900. 1900. Reprint. Harrison, N.Y., 1974., 443–44). Her residence was some five miles below Dobbs Ferry at the eastern foot of Wild Boar Hill.



   
   A copy of Lafayette’s letter to GW, 26 July 1781, is in DNA:PCC, Item 156.


 


7th. Urged Governor Greene of Rhode Island to keep up the number of Militia required of that State at Newport & to have such arrangements made of the rest as to give instant & effectual support to the Post, & the Shipping in the harbour, in case any thing should be enterprized against the latter upon the arrival of Rodney; who, with the British fleet, is said to be expected at New York, & in conjuction with the Troops which are Embarked in Virginia & their own Marines are sufficient to create alarms.


   
   GW to William Greene, 7 Aug. 1781 (DLC:GW). GW wrote Greene that “It is reported in New York, perhaps not without foundation, that Rodney’s Fleet may be expected upon this Coast. In such case we may suppose that the Count de Grasse would follow him: But can we say which would arrive first.” At this time Admiral Sir George Rodney (1719–1792) was in command of the British fleet in the West Indies. Although British intelligence reports indicated that the French fleet was about to sail for the Chesapeake, Rodney gambled on the assumption that de Grasse would divide his fleet, taking part to the Chesapeake and leaving the remaining ships to guard the French West Indies. When de Grasse left the West Indies (6 Aug.), taking with him his entire fleet, Rodney had already (1 Aug.) sailed for England, leaving command of the fleet in southern waters to Rear Admiral Sir Samuel Hood. For the circumstances surrounding the British failure to pursue de Grasse’s fleet in force to American waters, see WILLCOX [2]William B. Willcox. “The British Road to Yorktown: A Study in Divided Command.” American Historical Review 52 (1946–47): 1–35., 21–23.


 


8th. The light Company of the 2d. York Regiment (the first having been down some days) having joined the Army, were formed with two Companies of Yk. levies into a Battn. under the Command of Lieutt. Colo. Hamilton & Major Fish & placed under the orders of Colo. Scammell as part of the light Troops of the Army.


   
   Lt. Col. Alexander Hamilton (1755–1804) had resigned as GW’s aide-de-camp in Feb. 1781 after a dispute with the commander in chief (see HAMILTON [2]Harold C. Syrett et al., eds. The Papers of Alexander Hamilton. 27 vols. New York, 1961–87., 2:563–68), and in July 1781 he was successful in securing command of a battalion composed of New York levies (General Orders, 31 July 1781, DLC:GW).



   
   Nicholas Fish (1758–1833), of New York City, was at this time a major in the 2d New York Regiment and during the Yorktown campaign served as Alexander Hamilton’s second-in-command.


 


9th. A Letter from the Marqs. de la fayette of the 30th. Ulto., reports, that the Embarkation in Hampton Road still remained there—that there were 30 Ships full of Troops chiefly red Coats

in the fleet—that Eight or ten other Vessels (Brigs) had Cavalry on Board—that the Winds had been extremely favourable—notwithstanding which they still lay at anchor & that the Charon & several other frigates (some said Seven) were with them as an escort. The Troops which he now speaks of as composing the detachment are the light Infantry—Queens Rangers and he thinks two British & two German Regiments—no mention of the Guards as in his former Acct.


   
   Lafayette to GW, 30 July 1781 (DLC:GW).


 


10th. Ordered the first York, and Hazens Regiments immediately to this place from West point—The Invalids having got in both from Philadelphia & Boston and more Militia got in from Connecticut, as also some from Massachusetts bay giving with 4 Companies of Courtlandts Regiment in addition to the detachment left there upon the March of the Army perfect security to the Posts.


   
   That is, troops from the Corps of Invalids (see entry for 16 June 1781).


 


11th. Robt. Morris Esqr. Superintendant of Finance & Richd. Peters Esqr. a Member of the Board of War, arrived at Camp to fix with me the number of Men necessary for the next Campaign and to make the consequent arrangements for their establishment and Support.
A Fleet consisting of about 20 Sail, including 2 frigates & one or two prizes, arrived within the harbour of New York with German recruits—to the amount—by Rivington—of 2880 but by other, & better information to abt. 1500 sickly Men.


   
   The Continental Congress had appointed, 26 July 1781, a committee consisting of Daniel Carroll, Theodorick Bland, and James Mitchell Varnum to confer with GW, Superintendent of Finance Robert Morris, and Secretary of the Board of War Richard Peters on the arrangements for the army for 1782 (JCCWorthington Chauncey Ford et al., eds. Journals of the Continental Congress, 1774-1789. 34 vols. Washington, D.C., 1904–37., 21:791). On 13 Aug., Morris and Peters sent GW a number of queries in preparation for drawing up the 1782 arrangement, touching on such matters as the contribution of the states to the military establishment, the possibility of reducing the numbers of officers and men required, and the settlement of periods of enlistment (DLC:GW). GW replied to the committee of conference on 21 Aug., advising against a reduction of the Continental Army in the new arrangement, considering “how much more expensive & less servicable Militia are than Continental Troops” (DLC:GW).



   
   GW was clearly not aware of all of the facts noted in this entry as early as 11 Aug. In the evening of that day Brig. Gen. David Forman wrote GW from Freehold, N.J., that his observers had sighted a British fleet of 20 sail off Sandy Hook but weather conditions prevented identification of the

vessels. At first it was conjectured that the fleet was carrying part of Cornwallis’s troops from Virginia to reinforce Clinton in New York (Forman to GW, 11 Aug. 1781, GW to Forman, 13 Aug. 1781, DLC:GW). The fleet observed by Forman, however, consisted of 2 British armed ships and 23 transports carrying German recruits. According to a “Return of the troops arrived from Germany. 11th Augt 1781,” 2,750 Hessian troops arrived (MACKENZIE [2]Diary of Frederick Mackenzie Giving a Daily Narrative of His Military Service as an Officer of the Regiment of Royal Welch Fusiliers during the Years 1775–1781 in Massachusetts, Rhode Island and New York. 2 vols. Cambridge, Mass., 1930., 2:585). The soldiers were under the command of Col. Friedrich von Benning, and “a little more than one hundred and thirty sick, most of them suffering from scurvy, of which they will soon be cured, were disembarked earlier and taken to hospitals.” Twenty-two men had died during the 13–week voyage (BAURMEISTERCarl Leopold Baurmeister. Revolution in America: Confidential Letters and Journals, 1776–1784, of Adjutant General Major Baurmeister of the Hessian Forces. Translated and annotated by Bernhard A. Uhlendorf. New Brunswick, N.J., 1957., 457).


   
   The arrival of the transports was reported in the 15 Aug. issue of the Royal Gazette by editor James Rivington (1724–1802). Rivington, a native of London who emigrated to America in 1760, had established Rivington’s New York Gazetteer in 1773, after a varied career as printer and bookseller. Openly supporting the crown when the Revolution broke out, he was appointed the king’s printer in New York in 1776, and his newspaper, now operating under various titles, became a leading Tory organ until he suspended publication in 1783. After the war he remained in New York City, but his business ventures failed to prosper and he died in comparative poverty. For his secret career during the Revolution as an agent for GW’s intelligence system in New York, see CRARYCatherine Snell Crary. “The Tory and the Spy: The Double Life of James Rivington.” William and Mary Quarterly, 3d ser., 16 (1959): 61–72., 61–72; FORD [4]Corey Ford. A Peculiar Service. Boston, 1965., 323–24.


 


12. By accounts this day received from the Marqs. de la Fayette it appeared that the Transports in Hampton road had stood up the Bay & came too at the distance of 15 Miles and, in conseqe. he had commenced his March toward Fredericksburg that he might more readily oppose his operations on Potomack or up Chesapeak bay.


   
   Lafayette to GW, 1 Aug. 1781 (DLC:GW).


 


14th. Received dispatches from the Count de Barras announcing the intended departure of the Count de Grasse from Cape Francois with between 25 & 29 Sail of the line & 3200 land Troops on the 3d. Instant for Chesapeake bay and the anxiety of the latter to have every thing in the most perfect readiness to commence our operations in the moment of his arrival as he should be under a necessity from particular engagements with the Spaniards to be in the West Indies by the Middle of October—At the same time intimating his (Barras’s) Intentions of enterprizing something against Newfoundland, & against which both Genl. Rochambeau and myself remonstrated as impolitic & dangerous under the probability of Rodneys coming upon this Coast.
Matters having now come to a crisis and a decisive plan to be determined on—I was obliged, from the Shortness of Count de

Grasses premised stay on this Coast—the apparent disinclination in their Naval Officers to force the harbour of New York and the feeble compliance of the States to my requisitions for Men, hitherto, & little prospect of greater exertion in future, to give up all idea of attacking New York; & instead thereof to remove the French Troops & a detachment from the American Army to the Head of Elk to be transported to Virginia for the purpose of cooperating with the force from the West Indies against the Troops in that State.


   
   De Grasse’s letter to Rochambeau, 28 July 1781, announcing his plans to sail to the Chesapeake is in DONIOLHenri Doniol. Histoire de la Participation de la France à l’établissement des États-Unis d’Amérique: Correspondance Diplomatique et Documents. 5 vols. Paris, 1886–92., 5:520–22. The original letter is in the collection of Mr. Paul Mellon, Upperville, Va. The letter arrived at Newport on board the frigate Concorde on 11 Aug. and was immediately dispatched by Barras to Rochambeau at Philipsburg where it arrived on 14 Aug. (see RICEHoward C. Rice, Jr., and Anne S. K. Brown, eds. The American Campaigns of Rochambeau’s Army, 1780, 1781, 1782, 1783. 2 vols. Princeton, N.J., 1972., 1:40).


   
   Barras’s letter to GW, 8 Aug. 1781, is in DLC:GW. Upon receipt of the news of de Grasse’s projected departure from Cap Français in Saint Domingue, Barras concocted a scheme whereby, instead of joining de Grasse in the Chesapeake, he would launch a naval attack on Newfoundland (Barras to Rochambeau, 11, 12 Aug. 1781, DONIOLHenri Doniol. Histoire de la Participation de la France à l’établissement des États-Unis d’Amérique: Correspondance Diplomatique et Documents. 5 vols. Paris, 1886–92., 5:522–23). On 15 Aug., Rochambeau wrote to Barras, remonstrating against this plan and pointing out that if Rodney should bring his fleet north and join Admiral Graves, de Grasse’s vessels would be outnumbered (DONIOLHenri Doniol. Histoire de la Participation de la France à l’établissement des États-Unis d’Amérique: Correspondance Diplomatique et Documents. 5 vols. Paris, 1886–92., 5:523–24). GW added a postscript to this letter, urging compliance with Rochambeau’s request “that you would form the junction, and as soon as possible, with the Count de Grasse in Chesapeak bay” (DLC:GW). In face of this opposition, Barras agreed to abandon the attempt on Newfoundland and join de Grasse (Barras to Rochambeau, 17 Aug. 1781, DONIOLHenri Doniol. Histoire de la Participation de la France à l’établissement des États-Unis d’Amérique: Correspondance Diplomatique et Documents. 5 vols. Paris, 1886–92., 5:524–26). Barras’s squadron left Newport for the Chesapeake on 23 Aug. with the French siege artillery and most of the troops which had been left at Newport under the command of the marquis de Choisy.



   
   Now Elkton, Md.



   
   “In consequence of the dispatches received from your Excellency by the Frigate La Concorde,” GW wrote de Grasse, 17 Aug., “it has been judged expedient to give up for the present the enterprise against New York and to turn our attention towards the South, with a view, if we should not be able [to] attempt Charles town itself, to recover and secure the States of Virginia, North Carolina and the Country of South Carolina and Georgia. We may add a further inducement for giving up the first mentioned enterprise, which is the arrival of a reinforcemt. of near 3000 Hessian Recruits. For this purpose we have determined to remove the whole of the French Army and as large a detachment of the American as can be spared to Chesapeake, to meet Your Excellency” (DLC:GW).


 


15. Dispatched a Courier to the Marquis de la Fayette with information of this matter—requesting him to be in perfect readiness to second my views & to prevent if possible the retreat of Cornwallis toward Carolina. He was also directed to Halt the

Troops under the Command of General Wayne if they had not made any great progress in their March to join the Southern Army.


   
   GW to Lafayette, 15 Aug. 1781 (DLC:GW). Presumably the courier was Louis Le Bègue Duportail (see GW to Lafayette, 17 Aug. 1781, DLC:GW).


 


16th. Letters from the Marqs. de la Fayette & others, inform that Lord Cornwallis with the Troops from Hampton Road, had proceeded up York River & landed at York & Gloucester Towns where they were throwing up Works on the 6th. Inst.


   
   Lafayette to GW, 11 Aug. 1781 (DLC:GW).


 


19th. The want of Horses, or bad condition of them in the French army delayed the March till this day. The same causes, it is to be feared, will occasion a slow and disagreeable March to Elk if fresh horses cannot be procured & better management of them adopted.
The detachment from the American [army] is composed of the light Infantry under Scammell—two light companies of York to be joined by the like Number from the Connecticut line—the remainder of the Jersey line—two Regiments of York—Hazens Regiment & the Regiment of Rhode Island—together with Lambs regiment of Artillery with Cannon and other Ordnance for the field & Siege.
Hazens regiment being thrown over at Dobbs’s ferry was ordered with the Jersey Troops to March & take Post on the heights between Spring field & Chatham & Cover a french Battery at the latter place to veil our real movement & create apprehensions for Staten Island. The Quarter Master Genl. was dispatched to Kings ferry—the only secure passage—to prepare for the speedy transportation of the Troops across the River.
Passed Singsing with the American column. The French column marched by the way of Northcastle, Crompond & Pinesbridge being near ten miles further.


	
   
   GW’s General Orders for 31 July 1781 had stated that the light infantry companies “of the first and second regiments of New York (upon their arrival in Camp) with the two companies of [New] York Levies under command of Captains [William] Sackett and [Daniel] Williams will form a Battalion under command of Lieutenant Colonel [Alexander] Hamilton and Major [Nicholas] Fish.


   
   “After the formation of the Battalion Lieutenant Colonel Hamilton will join the Advanced Corps under the Orders of Colonel [Alexander] Scammell” (DLC:GW).


   
   
   
   
   
   At this time Hazen’s 2d Canadian Regiment was acting as the 4th Battalion of Lafayette’s Light Division under the command of Lt. Col. Edward Antill.


   
   
   Lamb’s Regiment was the 2d Battalion of Continental Artillery, organized in 1777 and composed of companies from New York, Connecticut, New Hampshire, and Rhode Island. It was commanded by Col. John Lamb of New York.


   
   
   For the army’s movement to the rendezvous at Head of Elk, see TRUMBULL [1]“Minutes of Occurrences respecting the Siege and Capture of York in Virginia, extracted from the Journal of Colonel Jonathan Trumbull, Secretary to the General, 1781.” Proceedings of the Massachusetts Historical Society 14 (1875-76): 331–38., 331–33.



   
   Elaborate plans were made to deceive the British concerning the army’s movements. Thirty boats were mounted on carriages and taken with the troops to give the appearance of preparations for an attack on Staten Island. Jonathan Trumbull, Jr., one of GW’s aides-de-camp, noted: “French ovens are building at Chatham in Jersey. Others were ordered to be prepared at a place near the Hook. Contracts are made for forrage to be delivered immediately to the French Army on their arrival at the last mentioned place. Here it is supposed that Batteries are to be erected for the security and aid of the Fleet, which is hourly expected. By these maneuvres and the correspondent march of the Troops, our own army no less than the Enemy are completely deceived” (TRUMBULL [1]“Minutes of Occurrences respecting the Siege and Capture of York in Virginia, extracted from the Journal of Colonel Jonathan Trumbull, Secretary to the General, 1781.” Proceedings of the Massachusetts Historical Society 14 (1875-76): 331–38., 332). Clinton was apparently not completely deceived about GW’s intentions toward New York; but as long as de Grasse’s destination was uncertain, he believed that the allies would probably not move their entire force south. It was not until 6 Sept., when Clinton received Cornwallis’s letter of 4 Sept. announcing de Grasse’s arrival off the Capes, that “Mr. Washington’s design in marching to the Southward remained no longer an object of doubt” (CLINTONWilliam B. Willcox, ed. The American Rebellion: Sir Henry Clinton’s Narrative of His Campaigns, 1775–1782, with an Appendix of Original Documents. New Haven, 1954., 327–29). See also STEVENS [4]Benjamin Franklin Stevens, ed. The Campaign in Virginia 1781. An exact Reprint of Six rare Pamphlets on the Clinton-Cornwallis Controversy with very numerous important Unpublished Manuscript Notes By Sir Henry Clinton K.B. 2 vols. London, 1888., 2:151; MACKENZIE [2]Diary of Frederick Mackenzie Giving a Daily Narrative of His Military Service as an Officer of the Regiment of Royal Welch Fusiliers during the Years 1775–1781 in Massachusetts, Rhode Island and New York. 2 vols. Cambridge, Mass., 1930., 2:596, 605–6. For GW’s later recollections of events at this time, see his letter to Noah Webster, 31 July 1788 (SPARKSJared Sparks, ed. The Writings of George Washington; Being His Correspondence, Addresses, Messages, and Other Papers, Official and Private, Selected and Published from the Original Manuscripts. 12 vols. Boston, 1833–37., 9:402–4).



   
   Ossining, N.Y.


 


20th. The head of the Americans arrived at Kings ferry about ten O’clock & immediately began to cross.
 


21st. In the course of this day the whole of the American Troop, all their baggage, artillery & Stores, crossed the river. Nothing remained of ours but some Waggons in the Commissary’s & Qr. Mr. Generals departmt., which were delayed, that no interruption might be given to the passage of the French Army.
During the passing of the French Army I mounted 30 flat Boats (able to carry about 40 Men each) upon carriages—as well with a design to deceive the enemy as to our real movement, as to be useful to me in Virginia when I get there.
Some of the french Artillery wch. preceeded their Infantry got to the ferry & crossed it also.


   
   Both the French and American armies left camp at Philipsburg on 19 Aug. but took different routes to King’s Ferry (Clermont-Crèvecoeur in

RICEHoward C. Rice, Jr., and Anne S. K. Brown, eds. The American Campaigns of Rochambeau’s Army, 1780, 1781, 1782, 1783. 2 vols. Princeton, N.J., 1972., 1:40). For descriptions of the march, see CLOSENEvelyn M. Acomb, ed. The Revolutionary Journal of Baron Ludwig von Closen, 1780–1783. Chapel Hill, N.C., 1958., 106–8; TRUMBULL [1]“Minutes of Occurrences respecting the Siege and Capture of York in Virginia, extracted from the Journal of Colonel Jonathan Trumbull, Secretary to the General, 1781.” Proceedings of the Massachusetts Historical Society 14 (1875-76): 331–38., 331–32; DEUX-PONTSSamuel Abbott Green, ed. My Campaigns in America: A Journal Kept by Count William de Deux-Ponts, 1780–81. Boston, 1868., 121–24.


 


22d. 23d. 24th. & 25th. Employed in transporting the French Army, its baggage & Stores over the river.


   
   On 23 Aug., GW and Rochambeau visited West Point (CROMOT DU BOURG[Marie François Joseph Maxime, Baron Cromot du Bourg]. “Diary of a French Officer, 1781.” Magazine of American History with Notes and Queries 4 (1880): 205–14, 293–308, 376–85, 441–52; 7 (1881): 283–95., 307).


 


[25th.] The 25th. the American Troops marched in two Columns—Genl. Lincoln with the light Infantry & first York Regiment pursuing the rout by Peramus to Springfield—while Colo. Lamb with his Regiment of Artillery—the Parke—Stores and Baggage of the Army covered by the Rhode Island Regt. proceeded to Chatham by the way of Pompton & the two bridges.
The Legion of Lauzen & the Regiments of Bourbonne & Duponts with the heavy Parke of the French Army also Marched for percipony by Suffrans Pompton & .


   
   That is, gun or artillery park.



   
   The Deux-Ponts Regiment was composed primarily of officers and men from the duchy of Deux-Ponts on the Franco-German border. Its colonel was Christian, comte de Deux-Ponts, with Guillaume, comte de Deux-Ponts, as lieutenant colonel. The regiment came to America with Admiral de Ternay’s fleet in the spring of 1780.



   
   Parsippany, Morris County, N.J., is six miles northeast of Morristown.


 


[26th.] The 26th. the remainder of the French army, its baggage & Stores, moved from the ferry and arrived at Suffrans—the ground the others had left.
 


28th. The American columns and 1st. division of the French Army arrived at the places assigned them.
 


29th. The Second division of French joined the first. The whole halted—as well for the purpose of bringing up our rear—as because we had heard not of the arrival of Count de Grasse & was unwilling to discover our real object to the enemy.
 


30th. As our intentions could be concealed one March more (under the idea of Marching to Sandy hook to facilitate the entrance of the French fleet within the Bay), the whole Army was put in motion in three columns—the left consisted of the light Infantry, first York Regiment, and the Regiment of Rhode Island—the Middle column consisted of the Parke Stores & Baggage

   

—Lambs Regt. of Artillery—Hazens & the Corps of Sappers & Miners—the right column consisted of the whole French army, Baggage Stores &ca. This last was to march by the rout of Morristown—Bullions Tavern—Somerset C[our]t House & Princeton. The middl. was to go by Bound brooke to Somerset &ca. and the left to proceed by the way of Brunswick to Trenton, to which place the whole were to March Transports being ordered to meet them there.
I set out myself for Philadelphia to arrange matters there—provide Vessels & hasten the transportation of the Ordnance Stores, &ca.—directing before I set out, the secd. York Regiment (which had not all arrived from Albany before we left Kings ferry) to follow with the Boats—Intrenching Tools &ca. the French Rear to Trenton.


   
   Bullion’s Tavern was at Liberty Corner, N.J.



   
   Somerset Court House is now Millstone, Somerset County, N.J., eight miles west of New Brunswick.



   
   Bound Brook is on the Raritan River, Somerset County, N.J., six miles northwest of New Brunswick.


 


31st. Arrived at Philadelphia to dinner and immediately hastened up all the Vessels that could be procured—but finding them inadequate to the purpose of transporting both Troops & Stores, Count de Rochambeau & myself concluded it would be best to let the Troops March by land to the head of Elk, & gave directions accordingly to all but the 2d. York Regiment which was ordered (with its baggage) to come down in the Batteaux they had in charge to Christiana bridge.


   
   The Pa. Packet, 2 Sept. 1781, TRUMBULL [1]“Minutes of Occurrences respecting the Siege and Capture of York in Virginia, extracted from the Journal of Colonel Jonathan Trumbull, Secretary to the General, 1781.” Proceedings of the Massachusetts Historical Society 14 (1875-76): 331–38., 332, and CLOSENEvelyn M. Acomb, ed. The Revolutionary Journal of Baron Ludwig von Closen, 1780–1783. Chapel Hill, N.C., 1958., 116, all give 30 Aug. as the date of arrival in Philadelphia where GW, Rochambeau, and their entourage were “received by crowds of people with shouts and acclamations” (TRUMBULL [1]“Minutes of Occurrences respecting the Siege and Capture of York in Virginia, extracted from the Journal of Colonel Jonathan Trumbull, Secretary to the General, 1781.” Proceedings of the Massachusetts Historical Society 14 (1875-76): 331–38., 332). On 28 Aug., Robert Morris had offered GW his house for the commander in chief’s stay in Philadelphia since the city was “filled with Strangers” and private lodgings were almost impossible to acquire (DLC:GW). The French officers lodged at the residence of the chevalier de La Luzerne, “where M. de Rochambeau and his staff were housed like princes.” In the evening they dined with Robert Morris (CLOSENEvelyn M. Acomb, ed. The Revolutionary Journal of Baron Ludwig von Closen, 1780–1783. Chapel Hill, N.C., 1958., 116). GW’s main purpose in visiting Philadelphia was to arrange for supplies and transport for the march to Virginia (see GW to Robert Morris, 17, 24, 27 Aug. 1781, GW to de Grasse, 17 Aug. 1781, DLC:GW; for the conference between Morris and GW on supplying the campaign, see Morris’s diary, 31 Aug. 1781, DLC: Robert Morris Papers).


   
   For GW’s orders of march, see his two letters to Benjamin Lincoln, 31 Aug. 1781 (MH). For the progress of the French army to Head of Elk, see RICEHoward C. Rice, Jr., and Anne S. K. Brown, eds. The American Campaigns of Rochambeau’s Army, 1780, 1781, 1782, 1783. 2 vols. Princeton, N.J., 1972., 1:40–51, 253–55; CLOSENEvelyn M. Acomb, ed. The Revolutionary Journal of Baron Ludwig von Closen, 1780–1783. Chapel Hill, N.C., 1958., 107–15.


